DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to amended claims 17-36 have been considered but are moot in view of the new ground(s) of rejection set forth.

2.	Applicant’s arguments filed May 24 2021 have been fully considered but they are not persuasive. In regards to the applicant’s arguments, the examiner respectfully disagrees with certain arguments the applicant presents. For example the applicant argues on (Pg. 14 of the remarks), that in this amendment, claim 17 has been amended to recite “determining a signal scaling factor to be applied to scale a transmit communication signal” and independent claims 28 and 30 amended similarly. More specifically the applicant argues that Ginis (Of Record) does not disclose “a signal scaling factor to be applied…to scale a transmit communication signal”. However the examiner respectfully disagrees as Ginis does disclose a signal scaling factor which scales the transmit communication signal on the line, (Ginis, see Para’s [0034] i.e., determine physical layer communication parameters, based on information obtained about the transmission environment [0035] i.e., increase in transmitted power (i.e., “signal scaling factor”) & [0036] i.e., Signaling characteristics can include transmitted power spectral density, [0037-0038] i.e., operation of the plurality of digital communication lines is adjusted (i.e., “scale transmit communication signal”) to improve or otherwise control the performance of the digital communication system & [0039] i.e., i.e., power constraint value (i.e., “signal scaling factor”) assigned for user). Therefore the communication signal will be scaled Ginis, see Para [0034] i.e., Generally, the present invention includes methods which determine physical layer communication parameters, based on information obtained about the transmission environment, and which then evaluate optimization criteria related to corresponding links, [0035-0036] i.e., signaling characteristics can include transmit power spectra density, [0037-0038] i.e., operation of the plurality of digital communication lines is adjusted (i.e., “scale transmit communication signal”) to improve or otherwise control the performance of the digital communication system & [0039] i.e., i.e., power constraint value (i.e., “signal scaling factor”) assigned for user). Therefore Ginis does disclose the claim feature of “a signal scaling factor to be applied…to scale a transmit communication signal”. Therefore the examiner respectfully disagrees with applicant that (Para’s [0034-0036]) of Ginis just describe general information about a DSL system. Rather (Para’s [0034-0036]) of Ginis are directed to performing the method disclosed in Ginis which includes determining “a signal scaling factor to be applied…to scale a transmit communication signal”.  

In Ginis, the information regarding the line characteristics and signaling characteristics of the links that are obtained include transmit power spectra density (Ginis, see Para’s [0035-0036]). Since the “signal scaling factor” is determined as part of the physical layer communication parameters (Ginis, see Para [0034]) which are determined based on the information obtained about the transmission environment which includes information such Ginis, see Para [0035-0036]), Ginis suggests the signal scaling factor is determined for conformance to a PSD mask. However even assuming Ginis does not teach the claimed feature “for conformance to PSD mask” a new ground(s) of rejection has been set forth for addressing the claim feature. 

In regards to the applicants argument regarding the amended claim feature in independent claim 30 which claims “signal scaling to be applied at the transmitter to scale down a transmit communication signal”, is not disclosed in Ginis, the examiner respectfully disagrees. Ginis discloses the claim feature of “signal scaling to be applied at the transmitter”, (Ginis, see Para’s [0034] i.e., determine physical layer communication parameters, based on information obtained about the transmission environment [0035] i.e., increase in transmitted power (i.e., “signal scaling factor”) & [0036] i.e., Signaling characteristics can include transmitted power spectral density, [0037-0038] i.e., operation of the plurality of digital communication lines is adjusted (i.e., “scale transmit communication signal”) to improve or otherwise control the performance of the digital communication system & [0039] i.e., i.e., power constraint value (i.e., “signal scaling factor”) assigned for user) to scale down a transmit communication signal” (Ginis, see Fig. 17 i.e., step 1708 & Para’s [0034] & [0039] i.e., the power constraint is decreased if the competitively optimal data rate of the user exceeds the target rate for the user by at least a prescribed variance). 

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case while Mella relates to a wireless communication network, Mella is directed towards determining communication information used for transmission over a communication link (Mella, see Para’s [0053-0061]). It would be obvious to one of ordinary skill in the art that such information of communication links disclosed in Mella can be applied for DSL communication links disclosed in Ginis in view of Cendrillon because the DSL communication lines are communication links used for data transmission. Therefore the reason to combine Ginis in view of Cendrillon, and further in view of Mella is appropriate for claim 25 for the reasons explained.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

4.	Claims 17-22, 26-31, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ginis et al. US (2012/0257691) in view of Cendrillon et al. US (2011/0007788), further in view of Hidaka US (2014/0064351), and further in view of Perez De Aranda Alonso et al. US (2009/0285271).   
 
Regarding Claim 17, Ginis discloses a method for controlling communications over a plurality of subscriber lines (see Fig.’s 4-7 & Para [0034] i.e., DSL communication lines), the communications making use of communication signals that are jointly processed through a linear precoder for crosstalk pre-compensation, (see Para’s [0106] i.e., signals received at the CPE are crosstalk-free, [0111] i.e., For downstream transmission in the preferred embodiment, joint signal processing of the transmitted symbols is used. The signals are “pre-processed” with precoders 1420-1 through 1420-L before being sent by the system transmitters, [0116], & [0117])

wherein the method comprises: detecting an update event whereupon the linear precoder needs to be updated (see Para [0034] i.e., Generally, the present invention includes methods which determine physical layer communication parameters, based on information obtained about the transmission environment, and which then evaluate optimization criteria related to corresponding links. Communication parameter adaptation may ether occur once (for example, during modem initialization), periodically (i.e., update event) or even continuously & [0035-0036] i.e., As a result, a change in system operation (for example, an increase in transmitted power) might be determined (i.e., “update event”) to improve performance without degrading neighboring links), 
determining a signal scaling factor to be applied to scale a transmit communication signal based on a transmit Power Spectral Density (PSD) mask (see Para’s [0034] i.e., determine physical layer communication parameters, based on information obtained about the transmission environment [0035] i.e., increase in transmitted power (i.e., “signal scaling factor”) & [0036] i.e., Signaling characteristics can include transmitted power spectral density, [0037-0038] i.e., operation of the plurality of digital communication lines is adjusted (i.e., “scale transmit communication signal”) to improve or otherwise control the performance of the digital communication system & [0039] i.e., i.e., power constraint value (i.e., “signal scaling factor”) assigned for user) after joint processing of the communication signals through the updated linear precoder, (see Para’s [0034-0036] i.e., As a result, a change in system operation (for example, an increase in transmitted power) might be determined to improve performance without degrading neighboring links, [0039] & [0145]).   

sending signal adjustment information to a receiver remotely coupled to a subscriber line out of the plurality of subscriber lines, (see Para’s [0035-0036] i.e., signaling characteristics & [0068-0070] i.e., line and signal characteristics for each line 712 can be acquired and provided to the communication adaptation module 715 & [0073] i.e., entity which acquires knowledge of channel and crosstalk coupling functions, determines the desired signaling characteristics and parameters for each user, and finally instructs each user to employ these transmission characteristics and parameters & [0110] i.e., Upstream) . 

and time-coordinating the linear precoder update and the corresponding transmit signal scaling with an enforcement at the receiver, (see Para [0034] i.e., Communication parameter adaptation (i.e. update) may either occur once, periodically (i.e., time-coordinating) or even continuously & [0073] i.e., entity instructs (i.e., enforcement) each user to employ these transmission characteristics and parameters & [0040]).

While Ginis discloses detecting an update event (see Para’s [0035] i.e., As a result, a change in system operation (for example, an increase in transmitted power) might be determined to improve performance without degrading neighboring links & [0036-0039] i.e., Based on the determined characteristics and the desired performance parameters, operation of the plurality of digital communication lines is adjusted to improve or otherwise control the performance of the digital communication system) and pre-processing of the updated signal transmissions are performed by a linear precoder (see Fig. 14 i.e., Precoder 1420-1-1420-L & Para [0111] i.e., “This system resembles the system of Fig. 12, except that signals are “pre-processed” with precoders 1420-1 through 1420-L, before being sent by the system transmitters 1410-1 through 1410-L, respectively), Ginis does not disclose updating the linear precoder to provide an updated linear precoder. However the limitation would be rendered obvious in view of Cendrillon et al. US (2011/0007788).

Cendrillon discloses updating coefficients of a linear crosstalk precoder for mitigating crosstalk on subscriber lines 106 of a DSL system which provides an updated linear precoder, (see Fig. 1, Crosstalk Precoder 108, Para’s [0019] & [0026] i.e., The VCE 109 may use the error feedback signals from the VTU-Rs at the CPEs 104 to identify the crosstalk channels in the lines, calculate precoding coefficients, and update a precoding matrix for the crosstalk precoder 108. The precoding matrix may comprise the precoding coefficients). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the update event determined for pre-processing transmission signals by the precoders as disclosed in Ginis to be updated as disclosed in the teachings of Cendrillon who discloses updating coefficients of a crosstalk precoder for mitigating crosstalk on subscriber lines of a DSL system. 

While Ginis discloses sending signal adjustment information to a receiver remotely coupled to a subscriber line out of the plurality of subscriber lines (see Fig. 1 & Para [0073] i.e., entity which acquires knowledge of channel and crosstalk coupling functions, determines the desired signaling characteristics and parameters for each user, and finally instructs each user to employ these transmission characteristics and parameters) and bias at the receiver caused at least by a corresponding transmit signal scaling (see Para’s [0034-0039] & [0117] i.e., the estimation errors impact transmission by introducing a “bias” in the detection and also by permitting some residual crosstalk), the combination of Ginis in view of Cendrillon does not disclose the signal adjustment information indicative of a signal compensation factor to be applied to a receive communication signal to compensate for a channel equalization bias at the receiver. However the claim feature would be rendered obvious in view of Hidaka US (2014/0064351).

Hidaka discloses sending signal adjustment information to a receiver indicative of a signal compensation factor to be applied to a receive communication signal to compensate for a channel equalization bias at the receiver (see Para [0040] i.e., The receiver may include any suitable equalizer or combination of equalizers for receiving, at an input port, the signal from the transmitter and applying a gain, offset, or other modification to the signal according to parameters (i.e., “signal compensation factor”) that specify an amount of compensation to apply to the signal…adjusting equalizer parameters (i.e., “signal compensation factor”) to compensate for signal distortion (i.e., “channel equalization bias at the receiver”). One or more of the equalizers in the receiver may utilize a feedback signal, applying the feedback signal to the signal from the transmitter to compensate for distortion (i.e., “channel equalization bias at the receiver”) in the signal & [0046] i.e., equalizer-control logic may use one or more residual ISI detectors to detect a residual ISI vector (i.e., “signal adjustment information”) from the demultiplexed data and error values (i.e., “signal adjustment information”) and uses integrators to generate equalizer parameters (i.e., “signal compensation factor”)).

see Para [0040])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the signal adjustment information which includes a signal scaling factor to be applied to the transmit communication signal which may cause bias at the receiver as disclosed in Ginis in view of Cendrillon to include the signal adjustment information indicative of a signal compensation factor to be applied to a receive communication signal to compensate for a channel equalization bias at the receiver as disclosed in the teachings of Hidaka because the motivation lies in Hidaka that the signal compensation factor to be applied to the received communication signal is for specifying an amount of compensation to apply to the signal in order to compensate for distortion in the signal.

While the references combined discloses determining a signal scaling factor to be applied to scale a transmit communication signal based on a transmit Power Spectral Density (PSD) mask (Ginis, see Para’s [0034-0036] & [0039]) and enforcement of the signal compensation factor at the receiver (Hidaka, see Para [0040]), the combination of Ginis in view of Cendrillon, and further in view of Hidaka does not disclose the claim features of determining a signal scaling factor to be applied to scale a transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask and time-coordinating the linear precoder update and the corresponding transmit signal scaling with an enforcement of the signal compensation factor at the receiver. However the claim 

Perez De Aranda Alonso discloses determining a signal scaling factor to be applied to scale a transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask (see Para [0048] i.e., To accommodate the communication signal to a given spectral profile or power density spectrum constrains and a frequency band, a PSD shaper 317, an up-sampler 318 and a up-converter 319 are disposed after the multiplexer 316. In a preferred embodiment of this invention, the PSD shaper 317 is in charge to filter the signal at symbol level to perform power notches (i.e., “signal scaling factor”) in narrow bands reducing the RFI over other systems and to shape the power distribution (i.e., “signal scaling factor”) of the signal (i.e., “scale a transmit communication signal”) along the band & [0063] i.e., any power spectral profile performed by 317 in the transmission to comply with the PSD masks). 

Perez De Aranda Alonso discloses a signal compensation factor to be applied to a receive communication signal to compensate for a channel equalization bias at the receiver caused at least by a corresponding transmit signal scaling (see Para [0063] i.e., The described equalization procedure permits the compensation (i.e., will use a “compensation factor”) of the distortion caused by the direct channel response in the communication signal from the transmitter to the receiver, allowing any power spectral profile performed by 317 in the transmission to comply with the PSD masks). 

and time-coordinating a linear precoder update (see Fig. 3 i.e., TH precoding 314 & Para’s [0039] i.e., The output symbols from 309 are Tomlinson-Harashima precoded in 314 (i.e., “precoder update”), [0042-0044], [0046], & [0058] i.e., precoding is enabled) and the corresponding transmit signal scaling with an enforcement of the signal compensation factor at the receiver (see Para’s [0046] i.e., The inclusion of a preamble at this position, just before the spectral (PSD and notch) filtering by 317 and the pass-band conversion by 318 and 319, makes possible to implement the symbol synchronization and the timing recovery in the receiver, [0056] i.e.. A timing recovery block 416 uses the synchronism signal and the received signal corresponding to the preamble sequence to estimate the frequency deviation of the receiver respect the transmitter, [0059], & [0063] i.e., The described equalization procedure permits the compensation (i.e., will use a “compensation factor”) of the distortion caused by the direct channel response in the communication signal from the transmitter to the receiver, allowing any power spectral profile performed by 317 in the transmission to comply with the PSD masks). 

(Perez De Aranda Alonso suggests the signal scaling factor to be applied to scale a transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask (see Para’s [0048] & [0063]) is performed for optimum power distribution in see Para [0063]) and for avoiding crosstalk (see Para’s [0013-0017] & [0044-0046]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the signal scaling factor to be applied to scale a transmit communication signal as disclosed in Ginis in view of Cendrillon, and further in view of Hidaka to scale the transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask as disclosed in the teachings of Perez De Aranda Alonso because the motivation lies in Perez De Aranda Alonso that the signal scaling factor to be applied to scale the transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask is performed for optimum power distribution in any channel response and noise spectrum and for avoiding crosstalk. 

Regarding Claim 18, the combination of Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso discloses a method according to claim 17, wherein the linear precoder update includes updating one or more coupling coefficients of the linear precoder for mitigating crosstalk from a subscriber line into one or more victim lines (Ginis, see Fig.’s 4-7 & Para’s [0034] i.e., neighboring communication lines (i.e., victim lines) & [0035-0036] i.e., crosstalk coupling functions & [0038] i.e., the present invention is used to eliminate or reduce signal interference such as crosstalk that can be induced on groups of communication lines in systems such as DSL systems & Cendrillon, see Para [0026] i.e., updating a precoding matrix for the crosstalk precoder 108), and wherein the signal Ginis, see Para’s [0023], [0073] i.e., entity which acquires knowledge of channel and crosstalk coupling functions, determines the desired signaling characteristics and parameters for each user, and finally instructs each user to employ these transmission characteristics and parameters & [0117] i.e., bias determination & Hidaka, see Para’s [0040] & [0046]).

Regarding Claim 19, the combination of Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso discloses the method according to claim 17, wherein the signal compensation factor is a scalar factor that compensates for an amplitude bias, (Ginis, see Para’s [0036], [0038] i.e., desired performance parameters, [0041] i.e., Actual interference is compensated for on the communication lines using the determined interference characteristics & [0117] & Hidaka, see Para’s [0040] & [0046]). 

Regarding Claim 20, the combination of Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso discloses the method according to claim 17, wherein the signal compensation factor is a complex factor that compensates for both an amplitude bias and a phase bias, (see Para’s [0035-0036] & [0106-0107] & Hidaka, see Para’s [0040], [0045-0046], [0078], & [0082]).

Ginis, see Para [0073]) and corresponding signal adjustment at the receiver is conditioned to an amount of channel equalization bias caused by the scheduled precoder update, (Ginis, see Para’s [0023], [0073], & [0117] & Hidaka, see Para’s [0040] & [0046])

Regarding Claim 22, the combination of Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso discloses the method according to claim 21, wherein the linear precoder is updated in two steps (Ginis, see Para [0034] i.e., Communication parameter adaptation may either occur once (for example, during modem initialization), periodically or even continuously), a first precoder update with partial precoding gains and limited channel equalization bias (Ginis, see Para [0034] i.e., communication parameter adaptation during initialization), and a second precoder update with full precoding gains (Ginis, see Para [0034] i.e., communication parameter adaptation during periodically), and wherein the sending signal adjustment information takes place between the first precoder update and the second precoder update (Ginis, see Fig. 7 & Para’s [0034] i.e., communication parameter adaptation may either once, periodically, or even continuously, [0068] & [0073]), and the second precoder update is time-coordinated with the enforcement of the signal compensation factor at the receiver, (Ginis, see Para [0034] i.e., Communication parameter adaptation (i.e. update) may either occur once, periodically (i.e., time-coordinating) or even continuously & [0073] i.e., entity instructs (i.e., enforcement) each user to employ these transmission characteristics and parameters)

Regarding Claim 26, the combination of Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso discloses the method according to claim 17, wherein the communication signals are multi-carrier signals (Ginis, see Para [0105-0106]), and wherein the signal compensation factor is determined on a per carrier basis, (Ginis, see Para [0110] i.e., crosstalk is completely cancelled, and L “parallel” channels are created within each tone)

Regarding Claim 27, the combination of Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso discloses the method according to claim 17, wherein the amplitude of the signal scaling factor is based on a multi-user fairness criterion, (see Para [0036] i.e., use of this information may allow the distribution in frequency of the available power, so that the impact among neighboring links is minimized & Perez De Aranda Alonso see Fig. 3 & Para’s [0032-0033] & [0063]). 

Regarding Claim 28, Ginis discloses a communication controller (see Fig. 7, 715) for controlling communications over a plurality of subscriber lines (see Fig.’s 4-7 & Para [0034] i.e., DSL communication lines), the communications making use of communication signals that are jointly processed through a linear precoder for crosstalk pre-compensation, (see Para’s [0106] i.e., signals received at the CPE are crosstalk-free, [0111] i.e., For downstream transmission in the preferred embodiment, joint signal processing of the transmitted symbols is used. The signals are “pre-processed” with precoders 1420-1 through 1420-L before being sent by the system transmitters, [0116], & [0117])

wherein the communication controller is configured to detect an update event whereupon the linear precoder needs to be updated (see Para [0034] i.e., Generally, the present invention includes methods which determine physical layer communication parameters, based on information obtained about the transmission environment, and which then evaluate optimization criteria related to corresponding links. Communication parameter adaptation may ether occur once (for example, during modem initialization), periodically (i.e., update event) or even continuously & [0035-0036] i.e., As a result, a change in system operation (for example, an increase in transmitted power) might be determined (i.e., “update event”) to improve performance without degrading neighboring links), 

the communication controller is configured to determine a signal scaling factor to be applied to scale a transmit communication signal based on a transmit Power Spectral Density PSD mask (see Para’s [0034] i.e., determine physical layer communication parameters, based on information obtained about the transmission environment [0035] i.e., increase in transmitted power (i.e., “signal scaling factor”) & [0036] i.e., Signaling characteristics can include transmitted power spectral density, [0037-0038] i.e., operation of the plurality of digital communication lines is adjusted (i.e., “scale transmit communication signal”) to improve or otherwise control the performance of the digital communication system & [0039] i.e., i.e., power constraint value (i.e., “signal scaling factor”) assigned for user) after joint processing of the communication signals through the updated linear precoder, (see Para’s [0034-0036] i.e., As a result, a change in system operation (for example, an increase in transmitted power) might be determined to improve performance without degrading neighboring links, [0039] & [0145]).   

The communication controller is configured to send signal adjustment information to a receiver remotely coupled to a subscriber line out of the plurality of subscriber lines (see Para’s [0035-0036] i.e., signaling characteristics & [0068-0070] i.e., line and signal characteristics for each line 712 can be acquired and provided to the communication adaptation module 715 & [0073] i.e., entity which acquires knowledge of channel and crosstalk coupling functions, determines the desired signaling characteristics and parameters for each user, and finally instructs each user to employ these transmission characteristics and parameters & [0110] i.e., Upstream). 

and the communication controller is configured to time-coordinate the linear precoder update and the corresponding transmit signal scaling with an enforcement at the receiver, (see Para [0034] i.e., Communication parameter adaptation (i.e. update) may either occur once, periodically (i.e., time-coordinating) or even continuously & [0073] i.e., entity instructs (i.e., enforcement) each user to employ these transmission characteristics and parameters)

While Ginis discloses detecting an update event (see Para’s [0035] i.e., As a result, a change in system operation (for example, an increase in transmitted power) might be determined to improve performance without degrading neighboring links & [0036-0039] i.e., Based on the determined characteristics and the desired performance parameters, operation of the plurality of digital communication lines is adjusted to improve or otherwise control the performance of the digital communication system) and pre-processing of the updated signal transmissions are performed by a linear precoder (see Fig. 14 i.e., Precoder 1420-1-1420-L & Para [0111] i.e., “This system resembles the system of Fig. 12, except that signals are “pre-processed” with precoders 1420-1 through 1420-L, before being sent by the system transmitters 1410-1 through 1410-L, respectively), Ginis does not disclose updating the linear precoder to provide an updated linear precoder. However the limitation would be rendered obvious in view of Cendrillon et al. US (2011/0007788).

Cendrillon discloses updating coefficients of a linear crosstalk precoder for mitigating crosstalk on subscriber lines 106 of a DSL system which provides an updated linear precoder, (see Fig. 1, Crosstalk Precoder 108, Para’s [0019] & [0026] i.e., The VCE 109 may use the error feedback signals from the VTU-Rs at the CPEs 104 to identify the crosstalk channels in the lines, calculate precoding coefficients, and update a precoding matrix for the crosstalk precoder 108. The precoding matrix may comprise the precoding coefficients). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the update event determined for pre-processing transmission signals by the precoders as disclosed in Ginis to be updated as disclosed in the teachings of Cendrillon who discloses updating coefficients of a crosstalk precoder for mitigating crosstalk on subscriber lines of a DSL system. 

While Ginis discloses sending signal adjustment information to a receiver remotely coupled to a subscriber line out of the plurality of subscriber lines (see Fig. 1 & Para [0073] i.e., entity which acquires knowledge of channel and crosstalk coupling functions, determines the desired signaling characteristics and parameters for each user, and finally instructs each user to employ these transmission characteristics and parameters) and bias at the receiver caused at least by a corresponding transmit signal scaling (see Para’s [0034-0039] & [0117] i.e., the estimation errors impact transmission by introducing a “bias” in the detection and also by permitting some residual crosstalk), the combination of Ginis in view of Cendrillon does not disclose the signal adjustment information indicative of a signal compensation factor to be applied to a receive communication signal to compensate for a channel equalization bias at the receiver. However the claim feature would be rendered obvious in view of Hidaka US (2014/0064351).

see Para [0040] i.e., The receiver may include any suitable equalizer or combination of equalizers for receiving, at an input port, the signal from the transmitter and applying a gain, offset, or other modification to the signal according to parameters (i.e., “signal compensation factor”) that specify an amount of compensation to apply to the signal…adjusting equalizer parameters (i.e., “signal compensation factor”) to compensate for signal distortion (i.e., “channel equalization bias at the receiver”). One or more of the equalizers in the receiver may utilize a feedback signal, applying the feedback signal to the signal from the transmitter to compensate for distortion (i.e., “channel equalization bias at the receiver”) in the signal & [0046] i.e., equalizer-control logic may use one or more residual ISI detectors to detect a residual ISI vector (i.e., “signal adjustment information”) from the demultiplexed data and error values (i.e., “signal adjustment information”) and uses integrators to generate equalizer parameters (i.e., “signal compensation factor”)).

(Hidaka suggests the signal compensation factor to be applied to the received communication signal is for specifying an amount of compensation to apply to the signal in order to compensate for distortion in the signal (see Para [0040])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the signal adjustment information which includes a signal scaling factor to 

While the references combined discloses determining a signal scaling factor to be applied to scale a transmit communication signal based on a transmit Power Spectral Density (PSD) mask (Ginis, see Para’s [0034-0036] & [0039]) and enforcement of the signal compensation factor at the receiver (Hidaka, see Para [0040]), the combination of Ginis in view of Cendrillon, and further in view of Hidaka does not disclose the claim features of determining a signal scaling factor to be applied to scale a transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask and time-coordinating the linear precoder update and the corresponding transmit signal scaling with an enforcement of the signal compensation factor at the receiver. However the claim features would be rendered obvious in view of Perez De Aranda Alonso et al. US (2009/0285271).   

Perez De Aranda Alonso discloses determining a signal scaling factor to be applied to scale a transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask (see Para [0048] i.e., To accommodate the communication signal to a given spectral profile or power density spectrum constrains and a frequency band, a PSD shaper 317, an up-sampler 318 and a up-converter 319 are disposed after the multiplexer 316. In a preferred embodiment of this invention, the PSD shaper 317 is in charge to filter the signal at symbol level to perform power notches (i.e., “signal scaling factor”) in narrow bands reducing the RFI over other systems and to shape the power distribution (i.e., “signal scaling factor”) of the signal (i.e., “scale a transmit communication signal”) along the band & [0063] i.e., any power spectral profile performed by 317 in the transmission to comply with the PSD masks). 

Perez De Aranda Alonso discloses a signal compensation factor to be applied to a receive communication signal to compensate for a channel equalization bias at the receiver caused at least by a corresponding transmit signal scaling (see Para [0063] i.e., The described equalization procedure permits the compensation (i.e., will use a “compensation factor”) of the distortion caused by the direct channel response in the communication signal from the transmitter to the receiver, allowing any power spectral profile performed by 317 in the transmission to comply with the PSD masks). 

and time-coordinating a linear precoder update (see Fig. 3 i.e., TH precoding 314 & Para’s [0039] i.e., The output symbols from 309 are Tomlinson-Harashima precoded in 314 (i.e., “precoder update”), [0042-0044], [0046], & [0058] i.e., precoding is enabled) and the corresponding transmit signal scaling with an enforcement of the signal see Para’s [0046] i.e., The inclusion of a preamble at this position, just before the spectral (PSD and notch) filtering by 317 and the pass-band conversion by 318 and 319, makes possible to implement the symbol synchronization and the timing recovery in the receiver, [0056] i.e.. A timing recovery block 416 uses the synchronism signal and the received signal corresponding to the preamble sequence to estimate the frequency deviation of the receiver respect the transmitter, [0059], & [0063] i.e., The described equalization procedure permits the compensation (i.e., will use a “compensation factor”) of the distortion caused by the direct channel response in the communication signal from the transmitter to the receiver, allowing any power spectral profile performed by 317 in the transmission to comply with the PSD masks). 

(Perez De Aranda Alonso suggests the signal scaling factor to be applied to scale a transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask (see Para’s [0048] & [0063]) is performed for optimum power distribution in any channel response and noise spectrum (see Para [0063]) and for avoiding crosstalk (see Para’s [0013-0017] & [0044-0046]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the signal scaling factor to be applied to scale a transmit communication signal as disclosed in Ginis in view of Cendrillon, and further in view of Hidaka to scale the transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask as disclosed in the teachings of Perez De Aranda Alonso because the 

Regarding Claim 29, Ginis discloses an access node comprising the communication controller according to claim 28, (see Fig. 7, 715 & Para [0068])

Regarding Claim 30, Ginis discloses a communication controller (see Fig. 7 i.e., communication adaptation module 715 & signal characteristics 716 combined into a combined single controller based on MPEP 2144.04 Section V. B. Making Integral & Para [0068]) for controlling a communication over a subscriber line out of a plurality of subscriber lines (see Para [0034] i.e., Some embodiments of the present invention include methods where information is gathered for all links, but the joint adaptation applies only a subset of those links (even a single link)), the communications over the plurality of subscriber lines making use of communication signals that are jointly processed through a linear precoder for crosstalk pre-compensation, (see Para’s [0106] i.e., signals received at the CPE are crosstalk-free, [0111] i.e., For downstream transmission in the preferred embodiment, joint signal processing of the transmitted symbols is used. The signals are “pre-processed” with precoders 1420-1 through 1420-L before being sent by the system transmitters, [0116], & [0117])

see Para’s [0039] & [0145]), (see Para’s [0035-0036] i.e., signaling characteristics & [0068-0070] i.e., line and signal characteristics for each line 712 can be acquired and provided to the communication adaptation module 715 & [0073] i.e., entity which acquires knowledge of channel and crosstalk coupling functions, determines the desired signaling characteristics and parameters for each user, and finally instructs each user to employ these transmission characteristics and parameters & [0110] i.e., Upstream) . 

a transmit signal scaling to be applied at the transmitter (see Para’s [0034] i.e., determine physical layer communication parameters, based on information obtained about the transmission environment [0035] i.e., increase in transmitted power (i.e., “signal scaling factor”) & [0036] i.e., Signaling characteristics can include transmitted power spectral density, [0037-0038] i.e., operation of the plurality of digital communication lines is adjusted (i.e., “scale transmit communication signal”) to improve or otherwise control the performance of the digital communication system & [0039] i.e., i.e., power constraint value (i.e., “signal scaling factor”) assigned for user)

to scale down a transmit communication signal, (see Fig. 17 i.e., step 1708 & Para’s [0034] & [0039] i.e., the power constraint is decreased if the competitively optimal data rate of the user exceeds the target rate for the user by at least a prescribed variance), 

based on a transmit Power Spectral Density PSD mask (see Para [0036] i.e., Signaling characteristics can include transmitted power spectral density) after joint processing of the communication signals through the updated linear precoder, (see Para’s [0034-0036] i.e., As a result, a change in system operation (for example, an increase in transmitted power) might be determined to improve performance without degrading neighboring links & [0111]).   

And the communication controller is configured to time-coordinate an enforcement of the corresponding transmit signal scaling and the linear precoder update, (see Para [0034] i.e., Communication parameter adaptation (i.e. update) may either occur once, periodically (i.e., time-coordinating) or even continuously & [0073] i.e., entity instructs (i.e., enforcement) each user to employ these transmission characteristics and parameters).

While Ginis discloses detecting an update event (see Para’s [0035] i.e., As a result, a change in system operation (for example, an increase in transmitted power) might be determined to improve performance without degrading neighboring links & [0036-0039] i.e., Based on the determined characteristics and the desired performance parameters, operation of the plurality of digital communication lines is adjusted to improve or otherwise control the performance of the digital communication system) and pre-processing of the updated signal transmissions are performed by a linear precoder (see Fig. 14 i.e., Precoder 1420-1-1420-L & Para [0111] i.e., “This system resembles the system of Fig. 12, except that signals are “pre-processed” with precoders 1420-1 through 1420-L, before being sent by the system transmitters 1410-1 through 1410-L, respectively), Ginis does not disclose updating the linear precoder wherein the updated linear precoder being the linear precoder after a linear precoder update. However the limitation would be rendered obvious in view of Cendrillon et al. US (2011/0007788).

Cendrillon discloses updating coefficients of a linear crosstalk precoder for mitigating crosstalk on subscriber lines 106 of a DSL system wherein the updated linear precoder being the linear precoder after a linear precoder update (see Fig. 1, Crosstalk Precoder 108, Para’s [0019] & [0026] i.e., The VCE 109 may use the error feedback signals from the VTU-Rs at the CPEs 104 to identify the crosstalk channels in the lines, calculate precoding coefficients, and update a precoding matrix for the crosstalk precoder 108 (i.e., “linear precoder update”). The precoding matrix may comprise the precoding coefficients). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the update event determined for pre-processing transmission signals by the precoders as disclosed in Ginis to be updated as disclosed in the teachings of Cendrillon who discloses updating coefficients of a crosstalk precoder for mitigating crosstalk on subscriber lines of a DSL system. 
see Fig. 1 & Para [0073] i.e., entity which acquires knowledge of channel and crosstalk coupling functions, determines the desired signaling characteristics and parameters for each user, and finally instructs each user to employ these transmission characteristics and parameters) and bias at the receiver caused at least by a corresponding transmit signal scaling (see Para’s [0034-0039] & [0117] i.e., the estimation errors impact transmission by introducing a “bias” in the detection and also by permitting some residual crosstalk), the combination of Ginis in view of Cendrillon does not disclose the signal adjustment information indicative of a signal compensation factor to be applied to a receive communication signal to compensate for a channel equalization bias at the receiver. However the claim feature would be rendered obvious in view of Hidaka US (2014/0064351).

Hidaka discloses sending signal adjustment information to a receiver indicative of a signal compensation factor to be applied to a receive communication signal to compensate for a channel equalization bias at the receiver (see Para [0040] i.e., The receiver may include any suitable equalizer or combination of equalizers for receiving, at an input port, the signal from the transmitter and applying a gain, offset, or other modification to the signal according to parameters (i.e., “signal compensation factor”) that specify an amount of compensation to apply to the signal…adjusting equalizer parameters (i.e., “signal compensation factor”) to compensate for signal distortion (i.e., “channel equalization bias at the receiver”). One or more of the equalizers in the receiver may utilize a feedback signal, applying the feedback signal to the signal from the transmitter to compensate for distortion (i.e., “channel equalization bias at the receiver”) in the signal & [0046] i.e., equalizer-control logic may use one or more residual ISI detectors to detect a residual ISI vector (i.e., “signal adjustment information”) from the demultiplexed data and error values (i.e., “signal adjustment information”) and uses integrators to generate equalizer parameters (i.e., “signal compensation factor”)).

(Hidaka suggests the signal compensation factor to be applied to the received communication signal is for specifying an amount of compensation to apply to the signal in order to compensate for distortion in the signal (see Para [0040])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the signal adjustment information which includes a signal scaling factor to be applied to the transmit communication signal which may cause bias at the receiver as disclosed in Ginis in view of Cendrillon to include the signal adjustment information indicative of a signal compensation factor to be applied to a receive communication signal to compensate for a channel equalization bias at the receiver as disclosed in the teachings of Hidaka because the motivation lies in Hidaka that the signal compensation factor to be applied to the received communication signal is for specifying an amount of compensation to apply to the signal in order to compensate for distortion in the signal.

Ginis, see Para’s [0034-0036] & [0039]) and enforcement of the signal compensation factor at the receiver (Hidaka, see Para [0040]), the combination of Ginis in view of Cendrillon, and further in view of Hidaka does not disclose the claim features of determining a signal scaling factor to be applied to scale a transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask and time-coordinating the linear precoder update and the corresponding transmit signal scaling with an enforcement of the signal compensation factor at the receiver. However the claim features would be rendered obvious in view of Perez De Aranda Alonso et al. US (2009/0285271).   

Perez De Aranda Alonso discloses determining a signal scaling factor to be applied to scale a transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask (see Para [0048] i.e., To accommodate the communication signal to a given spectral profile or power density spectrum constrains and a frequency band, a PSD shaper 317, an up-sampler 318 and a up-converter 319 are disposed after the multiplexer 316. In a preferred embodiment of this invention, the PSD shaper 317 is in charge to filter the signal at symbol level to perform power notches (i.e., “signal scaling factor”) in narrow bands reducing the RFI over other systems and to shape the power distribution (i.e., “signal scaling factor”) of the signal (i.e., “scale a transmit communication signal”) along the band & [0063] i.e., any power spectral profile performed by 317 in the transmission to comply with the PSD masks). 

Perez De Aranda Alonso discloses a signal compensation factor to be applied to a receive communication signal to compensate for a channel equalization bias at the receiver caused at least by a corresponding transmit signal scaling (see Para [0063] i.e., The described equalization procedure permits the compensation (i.e., will use a “compensation factor”) of the distortion caused by the direct channel response in the communication signal from the transmitter to the receiver, allowing any power spectral profile performed by 317 in the transmission to comply with the PSD masks). 

and time-coordinating a linear precoder update (see Fig. 3 i.e., TH precoding 314 & Para’s [0039] i.e., The output symbols from 309 are Tomlinson-Harashima precoded in 314 (i.e., “precoder update”), [0042-0044], [0046], & [0058] i.e., precoding is enabled) and the corresponding transmit signal scaling with an enforcement of the signal compensation factor at the receiver (see Para’s [0046] i.e., The inclusion of a preamble at this position, just before the spectral (PSD and notch) filtering by 317 and the pass-band conversion by 318 and 319, makes possible to implement the symbol synchronization and the timing recovery in the receiver, [0056] i.e.. A timing recovery block 416 uses the synchronism signal and the received signal corresponding to the preamble sequence to estimate the frequency deviation of the receiver respect the transmitter, [0059], & [0063] i.e., The described equalization procedure permits the compensation (i.e., will use a “compensation factor”) of the distortion caused by the direct channel response in the communication signal from the transmitter to the receiver, allowing any power spectral profile performed by 317 in the transmission to comply with the PSD masks). 

(Perez De Aranda Alonso suggests the signal scaling factor to be applied to scale a transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask (see Para’s [0048] & [0063]) is performed for optimum power distribution in any channel response and noise spectrum (see Para [0063]) and for avoiding crosstalk (see Para’s [0013-0017] & [0044-0046]). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the signal scaling factor to be applied to scale a transmit communication signal as disclosed in Ginis in view of Cendrillon, and further in view of Hidaka to scale the transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask as disclosed in the teachings of Perez De Aranda Alonso because the motivation lies in Perez De Aranda Alonso that the signal scaling factor to be applied to scale the transmit communication signal for conformance to a transmit Power Spectral Density (PSD) mask is performed for optimum power distribution in any channel response and noise spectrum and for avoiding crosstalk. 

see Fig.’s 4-7 i.e., CPE & Para’s [0073] i.e., user device & [0106] i.e., CPE).

Regarding Claim 36, the combination of Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso discloses the method of claim 17, wherein the signal scaling factor is applied to the transmit communication signal before precoding, (Ginis, see Fig. 14 i.e., signal scaling factor will be applied to each tone 1-L before precoding & Para’s [0017] i.e., The use of DMT modulation allows implementation of arbitrary power allocation in each frequency tone, allowing spectral shaping).

5.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ginis et al. US (2012/0257691) in view of Cendrillon et al. US (2011/0007788), further in view of Hidaka US (2014/0064351), and further in view of Perez De Aranda Alonso et al. US (2009/0285271) as applied to claim 17 above, and further in view of Ashikhmin et al. US (2009/0245081).

Regarding Claim 23, the combination of Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso discloses the method according to claim 17, but does not disclose wherein the detecting the update event includes detecting a new subscriber line joining or leaving the plurality of subscriber lines. However 

Ashikhmin discloses wherein detecting an update event (see Para’s [0006] i.e., the crosstalk from the joining line into the active line should be estimated and the precoder adjusted (i.e., “update event”) accordingly, [0008] i.e., precoder configured based on joining channel to the group of active channels, [0011], & [0026-0027], [0043-0046] i.e., updates to the precoder (i.e., “update event”) accordingly which is based on CPE joining an active group & [0062]).

includes detecting a new subscriber line joining the plurality of subscriber lines (see Para’s [0006] i.e., the crosstalk from the joining line into the active line should be estimated and the precoder adjusted (i.e., “update event”) accordingly, [0008] i.e., precoder configured based on joining channel to the group of active channels, [0011], [0026-0027] i.e., One such mode of operation is referred to herein as a joining mode of operation. When a given line is to be joined to a group of active lines, the CO 102 transmits control signals to configure respective CPE of the active lines into the joining mode of operation, [0046] i.e., updates to the precoder accordingly which is based on CPE joining an active group & [0062])

(Ashikhmin suggests the described techniques allow the precoder to adapt rapidly to the joining channel, thereby limiting the adverse impact of the joining channel(s) on the existing active channels (see Para [0011])). 

. 

6.	Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ginis et al. US (2012/0257691) in view of Cendrillon et al. US (2011/0007788), further in view of Hidaka US (2014/0064351), and further in view of Perez De Aranda Alonso et al. US (2009/0285271) as applied to claim 17 above, and further in view of Starr et al. US (2010/0232486).

Regarding Claim 24, the combination of Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso discloses the method according to claim 17, but does not disclose wherein the detecting the update event includes detecting substantial change in transmit power over a reconfigured subscriber line. However the claim feature would be rendered obvious in view of Starr et al. US (2010/0232486).

see Fig. 2 & Para’s [0016] i.e., L2 power management mode, that reduces the power consumed by modems [0026] i.e., when an L2-related power change is about to occur for a line, the pre-coder 420 can receive a notification from the L2 mode controller of the corresponding line (i.e., “reconfigured subscriber line”) with regard to the expected time of the transition and the expected amount of power change & [0035-0036] i.e., updating of the pre-coder to address the power change introduced by entry into L2 mode).

(Starr suggests where the pre-coding and processing are performed based at least in part on the determined crosstalk coupling characteristics and temporal characteristics associated with the one or more other modes, and where the pre-coding of the transmitted signal and the processing of the received signal reduce effects of fluctuating crosstalk (see Para’s [0006] & [0016])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the detecting the update event in the DSL system as disclosed in Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso to include detecting substantial change in transmit power over a reconfigured subscriber line for updating the precoder as disclosed in the teachings of Starr because the motivation lies in Starr that the pre-coding of the transmitted signal and the processing . 

7.	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ginis et al. US (2012/0257691) in view of Cendrillon et al. US (2011/0007788), further in view of Hidaka US (2014/0064351), and further in view of Perez De Aranda Alonso et al. US (2009/0285271) as applied to claim 17 above, and further in view of Mella et al. US (2011/0038305). 

Regarding Claim 25, the references combined discloses the method according to claim 17 including upon receipt of the gain adjustment information by the receiver (see Para’s [0036-0039] & [0073]), but does not disclose further comprising: returning a least one of an adapted bit loading value and an adapted fine gain tuning factor for a respective carrier to a corresponding transmitter. However the limitation would be rendered obvious in view of Mella et al. US (2011/0038305).

Mella discloses returning a least one of an adapted bit loading value and an adapted fine gain tuning factor for a respective carrier to a corresponding transmitter (see Fig. 4 & Para’s [0053-0061] i.e., the user equipment 110 uses the factor transmitted by the wireless communication network to determine a gain factor that relates a data signal to be transmitted by the user equipment 110 in a data channel). 

.   

8.	Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ginis et al. US (2012/0257691) in view of Cendrillon et al. US (2011/0007788), further in view of Hidaka US (2014/0064351), and further in view of Perez De Aranda Alonso et al. US (2009/0285271) as applied to claims 17 and 28 above, and further in view of Clevorn et al. US (2011/0200075). 

Regarding Claims 34-35, the combination of Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso discloses the method and the communication controller of claims 17 and 28 including determining the signal compensation factor (Hidaka, see Para [0040]) and the signal scaling factor (Ginis, see Para’s [0034-0039] & Perez De Aranda Alonso, see Para [0048]), but does not disclose wherein the signal compensation factor is an inverse of the signal scaling factor. However the claim feature would be rendered obvious in view of Clevorn et al. US (2011/0200075).

Clevorn discloses wherein the signal compensation factor is an inverse of the signal scaling factor (see Para’s [0017] i.e., channel parameters such as the delay profile (also known as a power delay profile) (i.e., “signal scaling factor”) gives the intensity of a signal through a multi-path channel as a function of time delay [0024] i.e., For the compensation of the distortion due to the radio channel the radio receiver may estimate channel parameters (i.e., “signal scaling factor”) of the radio channel to equalize the received radio signals by applying the inverse channel parameters (i.e., “signal compensation factor”) to the received radio signals). 

(Clevorn suggests applying the inverse channel parameters to the received radio signals for the compensation of the distortion due to the radio channel (see Para [0024])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the signal compensation factor used for compensation of signal distortion based on the applied signal scaling factor as disclosed in Ginis in view of Cendrillon, further in view of Hidaka, and further in view of Perez De Aranda Alonso to be an inverse of the signal scaling factor as disclosed in the teachings of Clevorn because the motivation lies in Clevorn for applying the inverse channel parameters to the received radio signals for the compensation of the distortion due to the radio channel. 

Allowable Subject Matter
9.	Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.